Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 21, 2022

                                            No. 04-22-00211-CV

                     IN RE PEOPLE'S MANAGEMENT OF TEXAS 1, LTD.

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On April 11, 2022, the Relator filed a petition for writ of mandamus. This court believes
a serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The Respondent and the Real Party in Interest may file a response to the
petition in this court no later than May 6, 2022. Any such response must conform to Texas Rule
of Appellate Procedure 52.4.



           It is so ORDERED on April 21, 2022.


                                                                                    PER CURIAM



        ATTESTED TO: ______________________________
                     MICHAEL A. CRUZ, Clerk of Court




1
  This proceeding arises out of Cause No. 97-CVQ-00997-D1, styled People's Management of Texas 1, Ltd.,
successor in interest to Joe Medina, trustee v. Carlos Gutierrez, pending in the 49th Judicial District Court, Webb
County, Texas, the Honorable Joe Lopez presiding.